ALMA WILSON, Justice,
concurring specially:
I concur in the Court’s pronouncements herein because, to this date, the Legislature has failed to either promulgate a specific judicial standard of review to be implemented in matters concerning the Turnpike Authority; or to specify that the general Administrative Procedures Act shall apply. Without a definitive statutory directive, this Court by reason of stare decisis, See, e.g., Ray v. Oklahoma Turnpike Authority, 418 P.2d 957 (Okla.1966), is constrained to approve the extended authority which that body [the Legislature] previously delegated to the Turnpike Authority. However, provided that the Legislature does act to provide such procedural standard and/or guidelines, the application thereof may be deemed of retrospective effect in the event of an actual case or controversy involving a breach of the Authority’s Trust Agreement.
I have been authorized to state that KAU-GER, J. joins in the views expressed herein.
OP ALA, Y.C.J., not participating.
In essence, the court today is called upon to reexamine a purely executive decision, made within the broad parameters of legislatively-conferred power, whose exercise is validly effected without resort to an agency’s adjudicative process to be conducted in an individual proceeding according to the course prescribed by the Oklahoma Administrative Procedures Act.1 The constitutional as well as public-policy propriety of affording judicial review in the state’s court of last resort, which can do no more for the litigants and for the people at large than a bond attorney’s opinion, is at best questionable. For all practical purposes, the court’s function today is statutorily confined to a four corners’ examination of documentation compiled by the agency acting in a nonadjudicative capacity. By force of applicable law the protests are thus restricted to the facial correctness of the agency’s paperwork. There is no opportunity for any meaningful forensic inquiry into the quality of the agency’s decision-making that preceded its resolve to issue the bonds.
Because the task I am called upon to perform leaves me no range of judicial alternatives and hence appears as but an empty act of supererogation, I abstain from sitting in consideration of this cause.

. 75 O.S.Supp.1988 §§ 250 et seq.